Citation Nr: 1744600	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), since June 18, 2009 and an evaluation in excess of 70 percent, since January 18, 2017.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Togus, Maine, Regional Office (RO). The RO in Detroit, Michigan has current jurisdiction. In December 2016, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In March 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than auditory distortions, suicidal ideation necessitating a suicide hotline call, dissociative episodes, social isolation, sleep problems, continued depression, estrangement from two of his children, moderate to severe social dysfunction, and a history of alcohol abuse. 


CONCLUSION OF LAW

The criteria for a rating of 100 percent, since June 18, 2009, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

A 50 percent evaluation contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In a June 2009 lay statement the Veteran indicated that he was involved in combat operations in Vietnam which included performing air assault missions and operating as a M-60 door gunner. In subsequent lay statements the Veteran indicated that he saw the mutilated bodies of American soldiers and lost at least two friends and unit members in action.

In November 2009, the Veteran was afforded a VA examination. The Veteran reported being married to a supportive wife and having a good relationship with his children. The Veteran indicated that he is socially isolated, had complaints of flashbacks, intrusive thoughts, sleep disturbance, recurrent depression and anxiety, and low energy. The examiner noted somewhat flat affect but logical and coherent thought processes. The examiner opined that the Veteran has a moderate to severe amount of social dysfunction, emotional numbness, and social withdrawal due to his PTSD. Some occupational dysfunction was noted but the Veteran remained gainfully employed at the time of the examination. 

In a June 2011 lay statement the Veteran indicated he altered his work schedule to night shift in an effort to work around as few people as possible and that while at work he keeps to himself. The Veteran also noted that he believes he and his wife are only together out of convenience for their children and have stopped growing as a couple in recent years. The Veteran noted that he experiences substantial depression, anxiety, and mood swings daily without obvious causes. 

In his March 2012 hearing the Veteran and his spouse testified that the Veteran experiences dissociative episodes, including an incident in which the Veteran was walking around the house with a butcher knife but could not recall the incident the next day. The Veteran and his wife also indicated that his speech is sometimes illogical and disconnected from what is going on and around him. The Veteran stated that he only takes baths every six to seven days because he does not feel motivated to take the time. The Veteran also reported that he does not sleep more than 2 hours per night and frequently disappears from groups of people to be alone, including his own family. 

An August 2012 VA treatment note reflects the Veteran called a suicide prevention hotline and was on the phone for approximately 35 minutes. The reasons listed for the call included: suicidal thoughts, abuse/violence, relationship problems, mental health/illness, addiction, and family problems. 

In a June 2013 VA medical record the Veteran was seen in the emergency department with increased anxiety, palpitations, generalized fear, and feelings that he may harm himself.

In an October 2013 VA medical record the Veteran reported frequent disturbing nightmares but denied suicidal ideations.

In a December 2015 VA treatment record the Veteran noted continuing depression, irritability, social isolation, and sleep problems. The Veteran denied suicidal ideations but noted a passive death wish. 

In January 2017, the Veteran was afforded a VA examination. The Veteran indicated that he experiences auditory distortions such as unexplainable banging noises, people's voices in the distance, and his name being whispered. The Veteran also stated that he experiences olfactory distortions including smells of diesel fuel and burning garbage. The Veteran denied visual, gustatory, or tactile distortions. The Veteran also reported being close with his siblings, but being separated from his wife of over 30 years due to his PTSD-caused angry outbursts. The Veteran also indicated that he was unable to bond or show affection towards his spouse. The Veteran reported a strong dislike for going into public, dislike of social events, and estrangement from his two youngest children. The Veteran stated that he does attend church but is anxious to leave after its over. The Veteran reported nightmares, trouble sleeping and stated that he slept with loaded weapons at his bedside until sometime in 2012. 

During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than auditory distortions, suicidal ideation necessitating a suicide hotline call, dissociative episodes, social isolation, sleep problems, continued depression, estrangement from two of his children, moderate to severe social dysfunction, and a history of alcohol abuse. Given these facts and with application of the benefit-of-the-doubt doctrine, the Board finds that a 100 percent rating is warranted under Diagnostic Code 9411 for PTSD, since June 18, 2009. 


ORDER

An initial rating of 100 percent for posttraumatic stress disorder since June 18, 2009, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


